Case 1:21-cv-22326-DPG Document 9 Entered on FLSD Docket 08/20/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

 PAYCARGO FINANCE, LP

        Plaintiff,
                                                             CASE NO.: 21-cv-22326
 vs.

 ATLANTIC WORLDWIDE
 SHIPPING, LLC and
 AL SHAMALI INTERNATIONAL
 FREIGHT SERVICES, LLC
 d/b/a ATLANTIC WORLDWIDE
 SHIPPING LLC,

       Defendants.
 _____________________________ /

                 MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

        COMES NOW, Plaintiff, PAYCARGO FINANCE, LP, by and through its undersigned

 counsel, and hereby moves this Honorable Court for entry of a Default Final Judgment against

 Defendant, AL SHAMALI INTERNATIONAL FREIGHT SERVICES, LLC d/b/a ATLANTIC

 WORLDWIDE SHIPPING LLC, and states as follows:


        1.      That Plaintiff filed its Complaint on June 24, 2021.

        2.      That Defendant was served with the summons and Complaint on July 20, 2021.

        3.      That Defendant’s response was due on or before August 10, 2021.

        4.      That Defendant has failed to respond to the Complaint or filed any paper in this

                matter.

        5.      That the Clerk of Court entered Default on August 17, 2021.

        6.      That all facts and legal assertions as set forth in the Complaint are deemed to be

                true.
Case 1:21-cv-22326-DPG Document 9 Entered on FLSD Docket 08/20/2021 Page 2 of 2




        7.      That Plaintiff has suffered monetary damages in a liquidated sum in the amount of

                $756,625.00, exclusive of interests, costs and attorney’s fees, as set forth in the

                sworn Declaration and Statement attached hereto.

        8.      That the instant damages as alleged in the Complaint are liquidated and undisputed.

        9.      The Clerk may enter Final Judgment in accordance with Fed. R. Civ. P. 55(b)(1).

        10.     That liability having been established and defenses having been waived, plaintiff is

                entitled to the entry of judgment.

        11.     That all factual allegations are deemed true, and liability has been established by

                rule and operation of law.

        12.     That all conditions precedent have been met, waived, and /or excused.

        WHEREFORE, Plaintiff, respectfully requests that the Clerk of Court enter a Default

 Final Judgment, in the form attached hereto, for damages in the sum of $756,625.00, and for any

 other relief this court deems just and proper.

 Dated: August 20, 2021, in Miami, Florida              Respectfully submitted,

                                                        SPECTOR RUBIN, P.A.

                                                  By:   /s/ Robert M. Borak
                                                        Robert M. Borak (FBN: 015923)
                                                        Continental Plaza
                                                        3250 Mary Street, Ste. 405
                                                        Miami, Florida 33133
                                                        Telephone: (305) 537-2000
                                                        Facsimile: (305) 537-2001
                                                        robert.borak@spectorrubin.com
                                                        Counsel for Plaintiff
